IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRYAN MELLINGER,                           : No. 138 WAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
LAUREL M. CLARK-BARLOCK A/K/A              :
LAUREL M. BARLOCK AND MOISES               :
DOLCE,                                     :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.